Opinion issued September 27, 2012




                                        In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                 NO. 01-12-00532-CR
                              ———————————
                      IN RE JOSEPH JAY MEEKS, Relator



             Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

      We withdraw our September 14, 2012 opinion issued in this case, and we

substitute this opinion in its place.
      Relator, Joseph Jay Meeks, has filed a petition for writ of mandamus,

challenging the portion of the trial court’s judgment of March 29, 2012 assessing

certain costs and fees against him.1

      Meeks was entitled to bring his complaint by direct appeal. See Bates v.

State, No. 07–11–00178–CR, 2012 WL 2072836 (Tex. App.—Amarillo Jun. 8,

2012, no pet.) (modifying trial court’s judgment to delete order for indigent

defendant to pay attorney’s fees). Meeks did not challenge this portion of the trial

court’s judgment by direct appeal, and he filed this mandamus action well beyond

any date for timely filing a notice of appeal. Because Meeks had an adequate

remedy by appeal to challenge the portion of the judgment assessing part of the

court costs and fees against him, we deny the petition for writ of mandamus.



                                  PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      The underlying case is State of Texas v. Joseph Jay Meeks, No. 12CR0859, in the
      122nd District Court of Galveston County, Texas, the Honorable John Ellisor
      presiding.
                                         2